At a Court of Vice Admiralty held at Newport In the Colony of Rhode Island on Thursday the Nineteenth Day of November A. D. 1747
Present the Honlle Wm Strengthfield Esqr Dep: Judge
Friday the 20th of Novr 1747. The Court was opened
The Libel etc. was read in Court
The Warrant of Attorney from Dewint etc. was produced in Court, given to Mr John Channing and Moses Lopez
Plea was read in Court
after several Pleas on both sides as to the Jurisdiction of the Court,
The Court was adjourned untill Two o the Clock In the afternoon — and opened accordingly
and his Honr the Judge gave his Decree respecting the Jurisdiction of the Court. Viz*
The Court was adjourned untill nine o Clock in the morning.
D. Updike for the Resp*
D. Updike pro Resp*
November 20th 1747 at half an Hour past four oclock in the afternoon This Libel is withdrawn by John Channing 1 attornies for
Moses Lopez j the appellants
at which time his Honr the Dep: Judge ordered the Appellants to pay Cost of Court